Citation Nr: 1124402	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased apportionment on behalf of the Veteran's child, L.J.W.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and L.J.W.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant was the custodian of the Veteran's minor child, L.J.W., prior to L.J.W. having attained the age of 18.  The Veteran served on active duty from August 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran and the appellant were both notified of the VCAA duties to assist and of the information and evidence necessary to substantiate the apportionment claim by correspondence dated in November 2007.  

The Board notes, however, that VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  

A party to a simultaneously contested claim may file a brief or argument in answer to a Substantive Appeal filed by another contesting party.  Any such brief or argument must be filed with the agency of original jurisdiction within 30 days from the date the content of the Substantive Appeal is furnished.  38 C.F.R. § 20.502 (2010).  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713 (2010).

In this case, while the record reveals that the Veteran was provided a copy of the January 2010 SOC, the Veteran was not notified of the pertinent information from the appellant's March 2010 substantive appeal, and was not notified of his right to be present at the November 2010 hearing.  The Board finds that corrective action as to these matters is required prior to appellate review.

The Board also notes that VA records show an apportionment to the appellant on behalf of the Veteran's child L.J.W. was terminated in September 2008 apparently based upon the child's attaining the age of 18, but that no action has been taken on the appellant's August 2008 VA Form 21-674, Request for Approval of School Attendance.  It is also significant to note that records dated in February 1994 show the appellant was receiving Social Security Administration (SSA) benefits on behalf of L.J.W. and that during testimony in November 2010 information was provided that L.J.W. was a college student and no longer living in the appellant's household.  Although the appellant provided updated financial information at her hearing, the Board finds additional information as to her income and expenses, including prior to L.J.W. having moved out of her home, should be requested to assist her in substantiating her claim.  Therefore, additional development as to these matters is also required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate corrective action must be taken to notify the Veteran of the pertinent information from the appellant's March 2010 substantive appeal, and to provide him an opportunity to present testimony at a personal hearing or to request a copy of the transcript of the November 2010 videoconference hearing and submit a written response.  The requisite periods of time for a reply must be provided.

2.  Appropriate action must be taken on the appellant's August 2008 VA Form 21-674, Request for Approval of School Attendance, to include any action required as a result of information demonstrating that L.J.W. had moved out of the appellant's home in July 2010.

3.  The appellant should be requested to provide updated financial information, to include additional information as to her current income, such as SSA benefits received on behalf of L.J.W., and expenses and her income and expenses prior to L.J.W. having moved out of her home.  Notice as required by regulations for simultaneously contested claims must be provided to all interested parties.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant, the Veteran, and their representatives should be furnished a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


